DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vestergaard (US 2008/0118337) in view of Syverson (US 5,918,728).
 	Vestergaard shows a mobile robot 1 with a mobile base 5/10 and a roller conveyor assembly 2 installed on top of the mobile base. The roller conveyor assembly includes a leading roller L disposed adjacent to a secondary roller S and one or more auxiliary rollers A (see the annotated portion of figure 1 of Vestergaard below). The one or more auxiliary rollers have a first length that is longer than a second length of the leading roller so that the roller conveyor assembly fits within a circular profile defined by the second length of the leading roller. As described above, Vestergaard has generally all the structure required by claim 22 except for the motorized roller disposed adjacent to the secondary roller and one or more auxiliary rollers as required by the claim.

    PNG
    media_image1.png
    412
    804
    media_image1.png
    Greyscale

 	While Vestergaard is silent as to any drive of the rollers of the roller conveyor 2, it should be noted that it is well known in the art to rollers with internal motors coupled to the roller to cause the roller to rotate to provide a force to move articles on the roller. Syverson shows a roller conveyor with a plurality of motorized rollers 20 coupled to an internal motor 38 arranged between adjacent idler rollers. Syverson teaches that this arrangement allows objects to be moved by the roller conveyor in a simplified manner without a large number of pulleys and external motors which occupy space and require guards to protect workers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide a motorized roller between and adjacent to the secondary and auxiliary rollers of Vestergaard in order to move objects on the conveyor in a simplified manner without a large number of pulleys and external motors which occupy space and require guards to protect workers according to the teachings of Syverson. When this is done, the resulting apparatus would have all the structure required by claim 22.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651